Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Preliminary amended claims dated 7/30/19 are presented by Applicant for examination over original claims dated 7/30/19. However, original claims dated 7/30/19 contained claim 3 which is missing. Also, original claims 4-56 are incorrectly labelled as claims 3-55. Original claims dated 7/30/19 contained claim 56, but the preliminary amended claims dated 7/30/19 does not contain claim 56. 
Preliminary amended claims 1-16, 18-23, 26, 45, 49, 51 dated 7/30/19 are presented by Applicant for examination
Preliminary amended claims 17, 24, 25, 27-44, 46-48, 50, 52-55 dated 7/30/19 are cancelled.  
Preliminary amended claims 17, 24, 25, 27-44, 46-48, 50, 52-55 dated 7/30/19 are further renumbered as following:
Since original claim 3 does no longer exist in the preliminary amended claims, claim 3 is cancelled. 
The preliminary amended claims 3-55 are renumbered as claims 4-56. (Note: Original claims contained 56 claims).
Accordingly, claims 1-2, 4-17, 19-24, 27, 46, 50, 52 are subject to examination.
Accordingly, claims 3, 18, 25, 26, 28-45, 47-49, 51, 53-56 are cancelled.



Priority
Applicant’s claim for domestic priority (62/451,883 01/30/2017) as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  
Applicant’s claim for PCT (PCT/EP2018/052065 01/29/2018), as claimed in this application under 35 U.S.C. 371, is acknowledged.  


Response to Amendment
The preliminary amendment, paper dated 7/30/19 (claims, specification) is acknowledged.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
PARAMETER EXCHANGE DURING EMERGENCY ACCESS USING EAP AUTHENTICATON, please refer to MPEP 606 for title contents.


Drawings
The figures submitted on 7/30/19 are noted. 
New corrected drawings are required in this application because figure 6 should be readable in black (color), rather gray. For example, please see figure 11 (black) versus figure 6 (gray). Figures 1-4 should contain readable font size. For example, please see figures 7-10 (valid readable font size, for example, 710 to 730) versus figures 1-4, for example, 104-110 (hard to read font size). Figure 5 needs self-explanatory labels.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The drawing 5 is objected to because it contains blank boxes and numbers. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. The following are direct quotations of 37 CFR 1.84(n), (o), repeated below: 
(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. 
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon et al., 2018/0317087 in view of Thiebaut et al., 2018/0332457.
Referring to claim(s) 1, Drevon discloses a method of exchanging connection parameters using Extensible Authentication Protocol, EAP, messages, the method comprising:
receiving, at a server , a first message transmitted by an entity, wherein said first message indicates an emergency attach request (receiving of emergency session attach request, para 40, 66-69);
the server determining based on said first message, that an EAP authentication of said UE cannot proceed (3GPP server determining whether the authentication is stopped, use other alternatives for emergency attach request, para 127, 140); and
the server responding to the first message, wherein the step of responding to the first message comprises: the server generating a second message, wherein said second message comprise a  the server transmitting to the UE said second message (EAP response message to the UE, para 8, 65, 33).

    PNG
    media_image1.png
    760
    531
    media_image1.png
    Greyscale



Drevon does not specifically mention about, which is well-known in the art, which Thiebaut discloses, a first message transmitted by a user equipment (UE sends an emergency attach request (para 87-93). 
[0085] Following steps may be provided, where the differences with the call flow of Annex A.2-1 of 3GPP TS 29.273 have been underlined in the description below. [0086] 1. A connection is established between the UE and the TWAN, using a specific procedure based on IEEE 802.11 [40]. [0087] 2. The TWAN sends an EAP Request/Identity to the UE. [0088] 3. The UE sends an EAP Response/Identity message to the TWAN containing the IMEI in the user part (SIM less UE) (or the IMSI in case of UE that can't get authenticated) and the specific domain for unauthenticated access for emergency services. [0089] 4. The TWAN forwards the EAP payload received from the UE to the 3GPP AAA Server (serving the specific domain for unauthenticated access for emergency services) and also indicates the supported TWAN connection modes in the DER message. [0090] 5. Void [0091] 6. The 3GPP AAA Server sends an EAP Request/AKA'-Challenge in which it indicates to the UE the TWAN connection modes supported by the network (e.g. TSCM, SCM and MCM) and that this is an access for limited service with no authentication. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. The DEA message contains also an indication that this is an access for limited service with no authentication [0092] 7. The TWAN forwards the EAP payload to the UE. The UE shall not try to authenticate the network [0093] 8. The UE sends the EAP Response/AKA'-Challenge in which it indicates the requested connection mode. If the UE requests SCM, the UE also indicates the requested parameters for the session: indicator of an emergency service, the PDN Type (no APN is provided in that case), the PDN type (IPv4 or IPv6), Initial Attach/Handover indication and/or PCO. [0094] 9. The TWAN forwards the EAP payload to 3GPP AAA Server. [0095] 10. Void. [0096] 11. In this case (emergency) the 3GPP AAA Server shall accept any challenge response the UE may have sent and authorize the mode requested by the UE (here SCM). The 3GPP AAA Server includes the UE requested parameters for the session: indicator of an emergency service, PDN type, Initial Attach/Handover indication and/or PCO in the DEA message with the Result-Code AVP set to DIAMETER_MULTI_ROUND_AUTH. The 3GPP AAA Server also sets the TWAN-S2a-Connectivity Indicator in the (SIM less UE) (or the IMSI in case of UE that can't get authenticated). [Providing the IMEI over the GTP-c interface to the PGW is used in case of emergency calls set-up over 3GPP access for SIMless UE] [0098] 13. The PDN GW informs (S6b Authorization Request) the 3GPP AAA Server of its PDN GW identity and the APN corresponding to the UE's PDN Connection and of the Permanent User Identity (NAI with the IMEI in the User part when the PGW has not received the IMSI from the ePDG/TWAG). The AAA Server authorizes the request for an emergency PDN connection without any further check. [0099] 14. The PDN GW returns a Create Session Response/PBA message to the TWAN, including the IP address (es) allocated for the UE. [0100] 15. The TWAN includes the provided Connectivity Parameters received from the PDN GW and sets the TWAN-S2a-Connectivity Indicator in the DER-Flags AVP in the DER message to the 3GPP AAA Server. [0101] 16. The 3GPP AAA Server includes the PDN connectivity parameters in the AKA'-Notification and sends the DEA message to the TWAN. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. [0102] 17. The TWAN forwards the EAP payload to the UE. [0103] 18-19. The UE responds with an EAP-RSP/AKA'-Notification message that the TWAN forwards to the 3GPP AAA Server. [0104] 20-21. The 3GPP AAA Server sends an EAP Success message that the TWAN forwards to the UE. The Result-Code AVP in the DEA message is set to DIAMETER_SUCESS.

    PNG
    media_image2.png
    571
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of sending by an emergency attach request using a device. A well-known device such as UE/terminal would enable generating and sending the request. Requested parameters would be specified in the request for enabling a session with the device, para 87-93. 
 
Referring to claim(s) 2, Drevon discloses wherein said first message is an identity request response message (para 166, 133) and said second message is an emergency attach initiation message (para 127, 140).

Referring to claim(s) 5, Drevon discloses wherein said first message comprises one or more of an International Mobile Subscriber Identity (IMSI) and International Mobile Equipment Identity (IMEI) value (para 89, 40) and said determining comprises determining that said IMSI is not known to said server and/or said identity message indicates that said UE does not include a UICC (para 111).

Referring to claim(s) 6, Drevon discloses the server receiving (

Referring to claim(s) 7, Drevon discloses wherein said information regarding a connection mode comprises one or more of information regarding one of single-connection mode and multi-connection mode, requested PDN type, and protocol configuration options (SCM, para 138, 114).

Referring to claim(s) 8, Thiebaut discloses wherein said third message is an EAP response to emergency attach initiation message, para 93.

Referring to claim(s) 9, Thiebaut discloses the server generating a fourth message, wherein said fourth message comprises a connection parameter (para 91), the server transmitting to the UE said fourth message; and the server receiving from the UE a fifth message (para 93-96, 101, 103).
Referring to claim(s) 10, Thiebaut discloses wherein said fourth message is an EAP emergency attach notification message and said fifth message is an EAP response to emergency attach notification message (para 93-96, 101, 103).
Referring to claim(s) 11, Drevon discloses wherein said connection parameters of the fourth message comprise one or more of PDN type supported in a PDN connection, protocol configuration options, IPv4 address and/or IPv6 interface identifier, a trusted WLAN access gateway (TWAG) user plane MAC address, and said TWAG control plane MAC address(es) (para 93-96).
Referring to claim(s) 12, Drevon discloses wherein the server is a 3GPP Authentication, Authorization and Accounting (AAA) protocol server (para 33). Also see Thiebaut Para 91.
Referring to claim(s) 13, Drevon discloses wherein said first message comprises an IMSI or IMEI value of said UE provided within a Network Access Identifier (NAI), para 33.
[0033] In some embodiments, for an UE that needs to set-up an EPC access 
over WLAN in order to issue an emergency session, when it receives from the 
authenticator a request to provide its identity (as part of an EAP-Identity 
request), [0034] Even though the UE has got no credential to access to the EPC 
(the UE has got no USIM), the UE sends a specific identity that supports the 
NAI format and that is built based on its IMEI (International Mobile Station 
Equipment Identity as defined in 3GPP TS 23.003) and on a specific realm 

When the UE has got credentials (USIM) but knows it can't get authenticated, 
the UE sends a specific identity that supports the NAI format and that is built 
based on its IMSI and on a specific realm dedicated to the support of emergency services within 3GPP networks.
Referring to claim(s) 14, Drevon discloses wherein said second message indicates a request for an IMEI of said UE (para 8, 65) and third message comprises an IMEI value of said UE based on said request (response to the IMEI request including IMEI from UE, para 56).
Referring to claim(s) 15, Drevon discloses wherein said transmitting of connection parameters from said server to said UE occurs without usage of a shared key with respect to said UE or said receiving connection parameters from said UE occurs without usage of a shared key with respect to said UE (emergency session without usage of the shared key, para 91).
Referring to claim(s) 19, Drevon discloses wherein said first message is a 3 GPP EAP-Response/Identity message (para 89, 99, 132).

Claim(s) 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut and Gundavelli et al., 20130223421.
Referring to claim(s) 5, Drevon discloses wherein said second message comprises an indication regarding a status for said UE (para 146, 89), and the connection parameters indicate support for a connection mode (such as SCM, para 138, 114). Drevon and Thiebaut do not specifically mention about, which is well-known in the art, which Gundavelli discloses, access point status, para 13, 16. 

    PNG
    media_image3.png
    570
    763
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of access point status. The status information would enable knowing of which type of network service is provided by the access point. Based on the type of network service, packets would be created for transmission of messages over the network, para 13, 16.

Referring to claim(s) 13, Drevon discloses wherein said indication regarding a status for said UE indicates that said UE is accessing a network (para 146, 89). Gundavelli discloses access point status, para 13, 16, via a trusted Wireless LAN access point, para 13, 16.  

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut and Sharaga et al., 2016/0182499.
Referring to claim(s) 16, Drevon and Thiebaut do not specifically mention about, which is well-known in the art, which Sharaga discloses, the server transmitting the message to an authenticator in communication with said server and said UE, wherein said authenticator is configured to forward said at least one message) to said UE (authenticator between the UE and the server for forwarding messages, para 46, figure 3), and receiving the message from an authenticator in communication with said server and said UE, wherein said authenticator is configured to forward the message to said server (authenticator between the UE and the server for forwarding messages, para 46, figure 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of authenticator between a server and a terminal device. Having authenticator separate from the server and the terminal device would enable a standalone entity to verify messages between the server and the terminal before the messages are being forwarded. This would enhance security and avoid receiving messages that are not authenticated, para 46, figure 3.

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut, Lee et al., 2016/0134610 and Chin et al.,  20160183156.
Referring to claim(s) 20, Drevon and Thiebaut do not specifically mention about, which is well-known in the art, which Lee discloses, after performing said transmitting and receiving steps, exchanging key information with said UE, para 91. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of exchanging key information among devices. Encrypted messages would require respective encryption key to decode the message. The exchanging of key information would enable both the devices to decode the messages that are received. The decoded messages would be processed for further actions, para 91. Drevon, Lee and Thiebaut do not specifically mention about, which is well-known in the art, which Chin discloses, wherein said messages are identifiable by a specific value in a Vendor-Type field of an EAP message header (para 1108). 

    PNG
    media_image4.png
    557
    833
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of a Vendor-Type field of an EAP message header. The vendor-type field would enable transmitting vendor information in the message. Based on the type of vendor the receiving entity would select type of communication for communicating further messages, para 1108.
Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut, Chin and Knowles 20150271745.
Referring to claim(s) 21, Drevon and Thiebaut do not specifically mention about, which is well-known in the art, which Chin discloses, wherein said messages share one value in a Vendor-Type field of an EAP message header of the Expanded method and are identifiable in a sub-field in data field of the 

    PNG
    media_image5.png
    514
    792
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these .
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut..
Referring to claim(s) 23, Drevon discloses a server comprising a processor ; and a memory , said memory comprising instructions executable by said processor, whereby said server is configured to: receive a first message transmitted by an entity, wherein said first message indicates an emergency attach request (receiving of emergency session attach request, para 40, 66-69); determine, based on said first message, that an EAP authentication of said UE cannot proceed (determining whether the authentication is stopped, use other alternatives for emergency attach request, para 127, 140); and respond to the first message, wherein responding to the first message comprises: generating a second message, wherein said second message comprises a connection parameter (EAP response message with parameter for connection to the UE, para 8, 65, 33); and transmitting to the UE said second message (para 8, 65), wherein said messages are EAP messages (para 33).
 

    PNG
    media_image1.png
    760
    531
    media_image1.png
    Greyscale




[0085] Following steps may be provided, where the differences with the call flow of Annex A.2-1 of 3GPP TS 29.273 have been underlined in the description below. [0086] 1. A connection is established between the UE and the TWAN, using a specific procedure based on IEEE 802.11 [40]. [0087] 2. The TWAN sends an EAP Request/Identity to the UE. [0088] 3. The UE sends an EAP Response/Identity message to the TWAN containing the IMEI in the user part (SIM less UE) (or the IMSI in case of UE that can't get authenticated) and the specific domain for unauthenticated access for emergency services. [0089] 4. The TWAN forwards the EAP payload received from the UE to the 3GPP AAA Server (serving the specific domain for unauthenticated access for emergency services) and also indicates the supported TWAN connection modes in the DER message. [0090] 5. Void [0091] 6. The 3GPP AAA Server sends an EAP Request/AKA'-Challenge in which it indicates to the UE the TWAN connection modes supported by the network (e.g. TSCM, SCM and MCM) and that this is an access for limited service with no authentication. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. The DEA message contains also an indication that this is an access for limited service with no authentication [0092] 7. The TWAN forwards the EAP payload to the UE. The UE shall not try to authenticate the network [0093] 8. The UE sends the EAP Response/AKA'-Challenge in which it indicates the requested connection mode. If the UE requests SCM, the UE also indicates the requested parameters for the session: indicator of an emergency service, the PDN Type (no APN is provided in that case), the PDN type (IPv4 or IPv6), Initial Attach/Handover indication and/or PCO. [0094] 9. The TWAN forwards the EAP payload to 3GPP AAA Server. [0095] 10. Void. [0096] 11. In this case (emergency) the 3GPP AAA Server shall accept any challenge response the UE may have sent and authorize the mode requested by the UE (here SCM). The 3GPP AAA Server includes the UE requested parameters for the session: indicator of an emergency service, PDN type, Initial Attach/Handover indication and/or PCO in the DEA message with the Result-Code AVP set to DIAMETER_MULTI_ROUND_AUTH. The 3GPP AAA Server also sets the TWAN-S2a-Connectivity Indicator in the DEA-Flags AVP to request the TWAN to proceed with the establishment of the S2a connectivity. [0097] 12. The (SIM less UE) (or the IMSI in case of UE that can't get authenticated). [Providing the IMEI over the GTP-c interface to the PGW is used in case of emergency calls set-up over 3GPP access for SIMless UE] [0098] 13. The PDN GW informs (S6b Authorization Request) the 3GPP AAA Server of its PDN GW identity and the APN corresponding to the UE's PDN Connection and of the Permanent User Identity (NAI with the IMEI in the User part when the PGW has not received the IMSI from the ePDG/TWAG). The AAA Server authorizes the request for an emergency PDN connection without any further check. [0099] 14. The PDN GW returns a Create Session Response/PBA message to the TWAN, including the IP address (es) allocated for the UE. [0100] 15. The TWAN includes the provided Connectivity Parameters received from the PDN GW and sets the TWAN-S2a-Connectivity Indicator in the DER-Flags AVP in the DER message to the 3GPP AAA Server. [0101] 16. The 3GPP AAA Server includes the PDN connectivity parameters in the AKA'-Notification and sends the DEA message to the TWAN. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. [0102] 17. The TWAN forwards the EAP payload to the UE. [0103] 18-19. The UE responds with an EAP-RSP/AKA'-Notification message that the TWAN forwards to the 3GPP AAA Server. [0104] 20-21. The 3GPP AAA Server sends an EAP Success message that the TWAN forwards to the UE. The Result-Code AVP in the DEA message is set to DIAMETER_SUCESS.

    PNG
    media_image2.png
    571
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of sending by an emergency attach request using a device. A well-known device such as UE/terminal would enable generating and sending the request. Requested parameters would be specified in the request for enabling a session with the device, para 87-93. 

Claim(s) 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut and Gundavelli.
Referring to claim(s) 24, Drevon discloses wherein said first message is an identity request response message (para 133, 166) and said second message is an emergency attach initiation message (para 66-69), and wherein said second message comprises an indication regarding a status for said UE (para 146, 89), and the connection parameters indicate support for a connection mode (such as SCM, para 138, 114). Drevon and Thiebaut do not specifically mention about, which is well-known in the art, which Gundavelli discloses, access point status, para 13, 16. 

    PNG
    media_image3.png
    570
    763
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of access point status. The status information would enable knowing of which type of network service is provided by the access point. Based on the type of network service, packets would be created for transmission of messages over the network, para 13, 16.

Claim(s) 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut.
Referring to claim(s) 27, Drevon discloses a method of exchanging connection parameters using Extensible Authentication Protocol, EAP, messages, the method comprising: sending, to a server from an entity, a first message indicating an emergency attach request (receiving of emergency session attach request, para 40, 66-69); and the UE receiving (920) a second message from the server in response to the first message (EAP response message to the UE, para 8, 65, 33), wherein said second message comprises a connection parameter (parameter for connection such as IMEI, para 8, 65) and said sending and receiving is enabled without mutual authentication between the server and the UE (para 94).

    PNG
    media_image1.png
    760
    531
    media_image1.png
    Greyscale




[0085] Following steps may be provided, where the differences with the call flow of Annex A.2-1 of 3GPP TS 29.273 have been underlined in the description below. [0086] 1. A connection is established between the UE and the TWAN, using a specific procedure based on IEEE 802.11 [40]. [0087] 2. The TWAN sends an EAP Request/Identity to the UE. [0088] 3. The UE sends an EAP Response/Identity message to the TWAN containing the IMEI in the user part (SIM less UE) (or the IMSI in case of UE that can't get authenticated) and the specific domain for unauthenticated access for emergency services. [0089] 4. The TWAN forwards the EAP payload received from the UE to the 3GPP AAA Server (serving the specific domain for unauthenticated access for emergency services) and also indicates the supported TWAN connection modes in the DER message. [0090] 5. Void [0091] 6. The 3GPP AAA Server sends an EAP Request/AKA'-Challenge in which it indicates to the UE the TWAN connection modes supported by the network (e.g. TSCM, SCM and MCM) and that this is an access for limited service with no authentication. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. The DEA message contains also an indication that this is an access for limited service with no authentication [0092] 7. The TWAN forwards the EAP payload to the UE. The UE shall not try to authenticate the network [0093] 8. The UE sends the EAP Response/AKA'-Challenge in which it indicates the requested connection mode. If the UE requests SCM, the UE also indicates the requested parameters for the session: indicator of an emergency service, the PDN Type (no APN is provided in that case), the PDN type (IPv4 or IPv6), Initial Attach/Handover indication and/or PCO. [0094] 9. The TWAN forwards the EAP payload to 3GPP AAA Server. [0095] 10. Void. [0096] 11. In this case (emergency) the 3GPP AAA Server shall accept any challenge response the UE may have sent and authorize the mode requested by the UE (here SCM). The 3GPP AAA Server includes the UE requested parameters for the session: indicator of an emergency service, PDN type, Initial Attach/Handover indication and/or PCO in the DEA message with the Result-Code AVP set to DIAMETER_MULTI_ROUND_AUTH. The 3GPP AAA Server also sets the TWAN-S2a-Connectivity Indicator in the DEA-Flags AVP to request the TWAN to proceed with the establishment of the S2a connectivity. [0097] 12. The TWAN sends a Create Session Request/PBU message to the PDN GW to initiate the S2a tunnel establishment. The (SIM less UE) (or the IMSI in case of UE that can't get authenticated). [Providing the IMEI over the GTP-c interface to the PGW is used in case of emergency calls set-up over 3GPP access for SIMless UE] [0098] 13. The PDN GW informs (S6b Authorization Request) the 3GPP AAA Server of its PDN GW identity and the APN corresponding to the UE's PDN Connection and of the Permanent User Identity (NAI with the IMEI in the User part when the PGW has not received the IMSI from the ePDG/TWAG). The AAA Server authorizes the request for an emergency PDN connection without any further check. [0099] 14. The PDN GW returns a Create Session Response/PBA message to the TWAN, including the IP address (es) allocated for the UE. [0100] 15. The TWAN includes the provided Connectivity Parameters received from the PDN GW and sets the TWAN-S2a-Connectivity Indicator in the DER-Flags AVP in the DER message to the 3GPP AAA Server. [0101] 16. The 3GPP AAA Server includes the PDN connectivity parameters in the AKA'-Notification and sends the DEA message to the TWAN. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. [0102] 17. The TWAN forwards the EAP payload to the UE. [0103] 18-19. The UE responds with an EAP-RSP/AKA'-Notification message that the TWAN forwards to the 3GPP AAA Server. [0104] 20-21. The 3GPP AAA Server sends an EAP Success message that the TWAN forwards to the UE. The Result-Code AVP in the DEA message is set to DIAMETER_SUCESS.

    PNG
    media_image2.png
    571
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of sending by an emergency attach request using a device. A well-known device such as UE/terminal would enable generating and sending the request. Requested parameters would be specified in the request for enabling a session with the device, para 87-93. 


Claim(s) 46, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut.
Referring to claim(s) 46, Drevon discloses  UE comprising processo

    PNG
    media_image1.png
    760
    531
    media_image1.png
    Greyscale




[0085] Following steps may be provided, where the differences with the call flow of Annex A.2-1 of 3GPP TS 29.273 have been underlined in the description below. [0086] 1. A connection is established between the UE and the TWAN, using a specific procedure based on IEEE 802.11 [40]. [0087] 2. The TWAN sends an EAP Request/Identity to the UE. [0088] 3. The UE sends an EAP Response/Identity message to the TWAN containing the IMEI in the user part (SIM less UE) (or the IMSI in case of UE that can't get authenticated) and the specific domain for unauthenticated access for emergency services. [0089] 4. The TWAN forwards the EAP payload received from the UE to the 3GPP AAA Server (serving the specific domain for unauthenticated access for emergency services) and also indicates the supported TWAN connection modes in the DER message. [0090] 5. Void [0091] 6. The 3GPP AAA Server sends an EAP Request/AKA'-Challenge in which it indicates to the UE the TWAN connection modes supported by the network (e.g. TSCM, SCM and MCM) and that this is an access for limited service with no authentication. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. The DEA message contains also an indication that this is an access for limited service with no authentication [0092] 7. The TWAN forwards the EAP payload to the UE. The UE shall not try to authenticate the network [0093] 8. The UE sends the EAP Response/AKA'-Challenge in which it indicates the requested connection mode. If the UE requests SCM, the UE also indicates the requested parameters for the session: indicator of an emergency service, the PDN Type (no APN is provided in that case), the PDN type (IPv4 or IPv6), Initial Attach/Handover indication and/or PCO. [0094] 9. The TWAN forwards the EAP payload to 3GPP AAA Server. [0095] 10. Void. [0096] 11. In this case (emergency) the 3GPP AAA Server shall accept any challenge response the UE may have sent and authorize the mode requested by the UE (here SCM). The 3GPP AAA Server includes the UE requested parameters for the session: indicator of an emergency service, PDN type, Initial Attach/Handover indication and/or PCO in the DEA message with the Result-Code AVP set to DIAMETER_MULTI_ROUND_AUTH. The 3GPP AAA Server also sets the TWAN-S2a-Connectivity Indicator in the DEA-Flags AVP to request the TWAN to proceed with the establishment of the S2a connectivity. [0097] 12. The TWAN sends a Create Session Request/PBU message to the PDN GW to initiate the S2a tunnel establishment. The (SIM less UE) (or the IMSI in case of UE that can't get authenticated). [Providing the IMEI over the GTP-c interface to the PGW is used in case of emergency calls set-up over 3GPP access for SIMless UE] [0098] 13. The PDN GW informs (S6b Authorization Request) the 3GPP AAA Server of its PDN GW identity and the APN corresponding to the UE's PDN Connection and of the Permanent User Identity (NAI with the IMEI in the User part when the PGW has not received the IMSI from the ePDG/TWAG). The AAA Server authorizes the request for an emergency PDN connection without any further check. [0099] 14. The PDN GW returns a Create Session Response/PBA message to the TWAN, including the IP address (es) allocated for the UE. [0100] 15. The TWAN includes the provided Connectivity Parameters received from the PDN GW and sets the TWAN-S2a-Connectivity Indicator in the DER-Flags AVP in the DER message to the 3GPP AAA Server. [0101] 16. The 3GPP AAA Server includes the PDN connectivity parameters in the AKA'-Notification and sends the DEA message to the TWAN. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. [0102] 17. The TWAN forwards the EAP payload to the UE. [0103] 18-19. The UE responds with an EAP-RSP/AKA'-Notification message that the TWAN forwards to the 3GPP AAA Server. [0104] 20-21. The 3GPP AAA Server sends an EAP Success message that the TWAN forwards to the UE. The Result-Code AVP in the DEA message is set to DIAMETER_SUCESS.

    PNG
    media_image2.png
    571
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of sending by an emergency attach request using a device. A well-known device such as UE/terminal would enable generating and sending the request. Requested parameters would be specified in the request for enabling a session with the device, para 87-93. 

Claim(s) 50, 52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon in view of Thiebaut.
Referring to claim(s) 50, Drevon discloses  a method of exchanging connection parameters using Extensible Authentication Protocol, EAP, messages, the method comprising: receiving , at a server, a first message transmitted by an entity (para 8), UE, wherein said first message indicates an emergency attach request (para 66-69, 89) (receiving of emergency session attach request, para 40, 66-69), the server responding to the first message, wherein the step of responding to the first message comprises the server requesting an International Mobile Equipment Identity (IMEI) from the UE (EAP response message to the UE, para 8, 65, 33), wherein said server is configured to accept an unauthenticated emergency session over WLAN (para 57, 17).

    PNG
    media_image1.png
    760
    531
    media_image1.png
    Greyscale




[0085] Following steps may be provided, where the differences with the call flow of Annex A.2-1 of 3GPP TS 29.273 have been underlined in the description below. [0086] 1. A connection is established between the UE and the TWAN, using a specific procedure based on IEEE 802.11 [40]. [0087] 2. The TWAN sends an EAP Request/Identity to the UE. [0088] 3. The UE sends an EAP Response/Identity message to the TWAN containing the IMEI in the user part (SIM less UE) (or the IMSI in case of UE that can't get authenticated) and the specific domain for unauthenticated access for emergency services. [0089] 4. The TWAN forwards the EAP payload received from the UE to the 3GPP AAA Server (serving the specific domain for unauthenticated access for emergency services) and also indicates the supported TWAN connection modes in the DER message. [0090] 5. Void [0091] 6. The 3GPP AAA Server sends an EAP Request/AKA'-Challenge in which it indicates to the UE the TWAN connection modes supported by the network (e.g. TSCM, SCM and MCM) and that this is an access for limited service with no authentication. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. The DEA message contains also an indication that this is an access for limited service with no authentication [0092] 7. The TWAN forwards the EAP payload to the UE. The UE shall not try to authenticate the network [0093] 8. The UE sends the EAP Response/AKA'-Challenge in which it indicates the requested connection mode. If the UE requests SCM, the UE also indicates the requested parameters for the session: indicator of an emergency service, the PDN Type (no APN is provided in that case), the PDN type (IPv4 or IPv6), Initial Attach/Handover indication and/or PCO. [0094] 9. The TWAN forwards the EAP payload to 3GPP AAA Server. [0095] 10. Void. [0096] 11. In this case (emergency) the 3GPP AAA Server shall accept any challenge response the UE may have sent and authorize the mode requested by the UE (here SCM). The 3GPP AAA Server includes the UE requested parameters for the session: indicator of an emergency service, PDN type, Initial Attach/Handover indication and/or PCO in the DEA message with the Result-Code AVP set to DIAMETER_MULTI_ROUND_AUTH. The 3GPP AAA Server also sets the TWAN-S2a-Connectivity Indicator in the DEA-Flags AVP to request the TWAN to proceed with the establishment of the S2a connectivity. [0097] 12. The TWAN sends a Create Session Request/PBU message to the PDN GW to initiate the S2a tunnel establishment. The (SIM less UE) (or the IMSI in case of UE that can't get authenticated). [Providing the IMEI over the GTP-c interface to the PGW is used in case of emergency calls set-up over 3GPP access for SIMless UE] [0098] 13. The PDN GW informs (S6b Authorization Request) the 3GPP AAA Server of its PDN GW identity and the APN corresponding to the UE's PDN Connection and of the Permanent User Identity (NAI with the IMEI in the User part when the PGW has not received the IMSI from the ePDG/TWAG). The AAA Server authorizes the request for an emergency PDN connection without any further check. [0099] 14. The PDN GW returns a Create Session Response/PBA message to the TWAN, including the IP address (es) allocated for the UE. [0100] 15. The TWAN includes the provided Connectivity Parameters received from the PDN GW and sets the TWAN-S2a-Connectivity Indicator in the DER-Flags AVP in the DER message to the 3GPP AAA Server. [0101] 16. The 3GPP AAA Server includes the PDN connectivity parameters in the AKA'-Notification and sends the DEA message to the TWAN. The Result-Code AVP in the DEA message is set to DIAMETER_MULTI_ROUND_AUTH. The TWAN-S2a-Connectivity Indicator is not set in the DEA-Flags AVP. [0102] 17. The TWAN forwards the EAP payload to the UE. [0103] 18-19. The UE responds with an EAP-RSP/AKA'-Notification message that the TWAN forwards to the 3GPP AAA Server. [0104] 20-21. The 3GPP AAA Server sends an EAP Success message that the TWAN forwards to the UE. The Result-Code AVP in the DEA message is set to DIAMETER_SUCESS.

    PNG
    media_image2.png
    571
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Drevon to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known usage of sending by an emergency attach request using a device. A well-known device such as UE/terminal would enable generating and sending the request. Requested parameters would be specified in the request for enabling a session with the device, para 87-93. 

Referring to claim 52, Drevon discloses wherein authentication can proceed based on an International Mobile Subscriber Identity (IMSI) value of said UE (para 89, 40).





Conclusion
Pertinent Prior arts:
Faccin et al., 20160295386 also discloses
[0081] The terminal 110-c also may transmit or otherwise provide (e.g., 
along with the request) an additional indication that the requested 
connectivity is for an emergency service (e.g., an emergency call) in the 
request for the tunnel establishment.  This may be achieved during an IKEv2 
authentication and tunnel establishment.  In one embodiment, in addition to the 
values of Initial Attach and Handover Attach that the terminal 110-c may 
provide as Attach Type, the terminal 110-c may also provide "Emergency Initial 
Attach" and "Emergency Handover Attach." In another embodiment, the terminal 
110-c may provide a separate indication describing the type of connectivity 
requested.  For example, if the terminal 110-c desires to establish 
connectivity for an emergency session, then the terminal 110-c may provide a 
Service Type set to "emergency." This additional indication may allow the 
network device 301 to proceed to provide the requested connectivity without 
authenticating the terminal 110-c (e.g., without determining whether the 
terminal 110-c is authorized to access the services).  Such an approach may 
allow terminals that are invalid (or untrusted) to make IMS emergency calls 
without requiring authentication or verification.

    PNG
    media_image6.png
    568
    834
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    545
    836
    media_image7.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493